Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1 and 8 independent. Claims 2-7 and 9-20 dependent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10979511 (hereinafter 511 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology. Please see further explanation below. Differences are bolded and omissions are underlined in following comparison tables. 

Current application claim 1
‘511 patent claim
1.   An inference engine comprising: a memory that stores computer instructions; : receiving multimodal metrics; generating contexts based upon the multimodal metrics; and generating a confidence level of receptiveness of a user to receive a presentation of a message at a particular time based upon the contexts.
A system, comprising: one or more sensors for analyzing the multimodal metric to provide an analysis; capturing and analyzing speech to determine a keyword, a meaning, a sentiment, a mood, or a combination thereof, associated with the speech; determining a receptivity to a message based on the analysis of the multimodal metric and based on the analyzed speech, wherein the receptivity to the message is determined based on a measured intent to behave or act upon the message; determining an impact of the message on a user based on the multimodal metric; and delivering or receiving or presenting the message at a period of time when the receptivity is over a predetermined threshold based on the analysis, wherein the receptivity is determined to be over the predetermined threshold based on both a contextual load and a cognitive load associated with the user, wherein the message is delivered, received, or presented using a mode or format that is based on the impact.
wherein the one or more processors form an inference engine that provides a confidence level of a receptiveness of a user to receive a presentation of a message of a particular format at a particular time based on contexts inferred from the multimodal metrics and further tracks and correlates the receptiveness based on subsequent multimodal inputs to update the confidence level.


The difference between claim 1 of the current application and claim 1 of '511 patent is that the current application is a “An inference engine generating contexts based upon the multimodal metrics; and generating a confidence level of receptiveness of a user to receive a presentation of a message at a particular time based upon the contexts.” and the '511 patent is a “analyzing the multimodal metric to provide an analysis; capturing and analyzing speech to determine a keyword, a meaning, a sentiment, a mood, or a combination thereof, associated with the speech; determining a receptivity to a message based on the analysis of the multimodal metric and based on the analyzed speech, wherein the receptivity to the message is determined based on a measured intent to behave or act upon the message; determining an impact of the message on a user based on the multimodal metric; and delivering or receiving or presenting the message at a period of time when the receptivity is over a predetermined threshold based on the analysis, wherein the receptivity is determined to be over the predetermined threshold based on both a contextual load and a cognitive load associated with the user, wherein the message is delivered, received, or presented using a mode or format that is based on the impact and further tracks and correlates the receptiveness based on subsequent multimodal inputs to update the confidence level.” Both the current application and '511 patent have the same functionalities.
” with “analyzing the multimodal metric to provide an analysis; capturing and analyzing speech to determine a keyword, a meaning, a sentiment, a mood, or a combination thereof, associated with the speech; determining a receptivity to a message based on the analysis of the multimodal metric and based on the analyzed speech, wherein the receptivity to the message is determined based on a measured intent to behave or act upon the message; determining an impact of the message on a user based on the multimodal metric; and delivering or receiving or presenting the message at a period of time when the receptivity is over a predetermined threshold based on the analysis, wherein the receptivity is determined to be over the predetermined threshold based on both a contextual load and a cognitive load associated with the user, wherein the message is delivered, received, or presented using a mode or format that is based on the impact and further tracks and correlates the receptiveness based on subsequent multimodal inputs to update the confidence level” because the remaining elements would have performed the same function. Such substitution would not interference with the functionality of the remaining elements. 
    The difference between claim 1 of the current application and claim 1 of the '511 patent is that claim 1 of the current application recite the underlined elements in the comparison table above.             It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the underlined elements because the remaining elements would have performed the same function as before. Such addition would not interfere with the functionality of the remaining elements.
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 cites the limitation “sending the message if the confidence level is above a threshold value” and claim 7 recites the limitation “sending the message if the cognitive load value is below a threshold value”. The limitations of both claims are not supported by the specification. The closest portions that described the limitations are in [0005], [0026], which are saying “delivering or receiving or presenting the message at a period of time when the receptivity is over a predetermined threshold based on the analysis”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider et al. (US 20110231182) hereinafter Weider in view of Angell et al. (US 20100153180) hereinafter Angell.
Regarding claim 1, Weider teaches an inference engine (i.e. a conversational speech analyzer, [0134]) comprising: a memory that stores computer instructions; and a processor, where the processor is configured to execute the instructions to perform operations, the operations (i.e. the processing units may include one or more central processing units, one or more data and address busses, data interfaces, volatile memory, or other components. The processing unit may use one of more types of nonvolatile memory 94 for software and data storage, [0127]) comprising: receiving multimodal metrics (i.e. receives multi-modal input from users, [0134]); generating contexts based upon the multimodal metrics (i.e. context information determined and maintained during multimodal interactions such as speech and/or non-speech interactions, [0019]-[0021]); 
However, Weidner does not explicitly disclose generating a confidence level of receptiveness of a user to receive a presentation of a message at a particular time based upon the contexts.  
However, Angell teaches generating a confidence level of receptiveness of a user to receive a presentation of a message at a particular time based upon the contexts (i.e. cohort generation engine may compare conduct attributes identified by set of receptivity analysis 
Based on Weider in view of Angell it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Angell to the system of Weider in order to increase capability of user's preferences and interest analysis of Weider system. 

Regarding claim 2, Weidner does not explicitly disclose including the operation of tracking and correlating the confidence level based on subsequent multimodal inputs.
However, Angell teaches including the operation of tracking and correlating the confidence level based on multimodal inputs (i.e. Sensor analysis engine may include a variety of software tools for processing and analyzing the different types of sensor data in multimodal sensor data, [0046] and new digital sensor data, [0072]). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, Weidner does not explicitly disclose including the operation of updating the confidence level based upon the tracking and correlating.  
However, Angell teaches including the operation of updating the confidence level based upon the tracking and correlating (i.e. cohort generation engine analyzes the new digital sensor data in set of receptivity analysis models to generate an updated set of events and an updated receptivity cohort, [0072]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, Weider teaches including the operations of receiving sensor data (i.e. data from sensors, [0202]); and generating a cognitive load value based upon the sensor data (i.e. personalized cognitive model is a model derived from a user's interaction, [0135]).  

However, Angell teaches including the operations of updating the confidence level based upon the cognitive load value (i.e. a determination as to whether any new digital sensor data with updated events metadata for the individual is available. If new digital sensor data is available, the process analyzes the updated events metadata and the description data in the set of receptivity analysis models to form an updated receptivity cohort, [0090]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 8, the combination of Weider and Angell teach the inference engine of claim 3 and Weider further teaches a system of message management (i.e. Control of communications such as message forwarding, email system, [0044]) comprising: and a microphone configured to measure a user's ambient environment (i.e. the environmental model 808 may include information associated with the user's environment and surroundings. The information may include the type of environment that a user is in (e.g., quiet or noisy); details of a microphone and/or speaker system, [0137]). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 9, Weider teaches the processor is further configured to perform the additional operation of 1receiving a microphone signal from the microphone (i.e.  Speech units 128 may include one or more microphones, for example array microphone 134, to receive the utterances from the user, [0144]).
 
Regarding claim 10, Weider teaches including the operation of: analyzing the microphone signal to detect whether a user is speaking (i.e. The speech received at the 

Regarding claims 11-12, the limitations of claims 11-12 are similar to the limitations of claims 4-5 above. Therefore, the limitations of claims 11-12 are rejected in the analysis of claims 4-5 above, and the claims are rejected on that basis.

Regarding claim 14, Weidner does not explicitly disclose the inference engine further includes the operations of updating the confidence level based upon whether the user is speaking.  
However, Angell teaches the inference engine further includes the operations of updating the confidence level based upon whether the user is speaking (i.e. Digital sensor data 306 comprises events metadata, an event may be the individual making a sound, and talking to someone, [0052] and a determination as to whether any new digital sensor data with updated events metadata for the individual is available. If new digital sensor data is available at step 712, the process analyzes the updated events metadata and the description data in the set of receptivity analysis models to form an updated receptivity cohort, [0090]). Therefore, the limitations of claim 14 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 15, Weidner does not explicitly disclose further including the operations of: analyzing the microphone signal to detect whether a user is being spoken to.
However, Angell teaches further including the operations of: analyzing the microphone signal to detect whether a user is being spoken to (i.e. Digital sensor data 306 comprises events metadata, an event may be the individual making a sound, and talking to someone, [0052]). 

 Regarding claim 16, Weidner does not explicitly disclose the inference engine further includes the operations of: updating the confidence level based upon whether the user is being spoken to.  
However, Angell teaches the inference engine further includes the operations of: updating the confidence level based upon whether the user is being spoken to (i.e. Digital sensor data 306 comprises events metadata, an event may be the individual making a sound, and talking to someone, [0052] and a determination as to whether any new digital sensor data with updated events metadata for the individual is available. If new digital sensor data is available at step 712, the process analyzes the updated events metadata and the description data in the set of receptivity analysis models to form an updated receptivity cohort, [0090]). Therefore, the limitations of claim 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 17, Weider teaches further including the operations of analyzing the sensor data to determine if the user is operating a vehicle (i.e.  Automatic interactive dispatch and reporting for fleet vehicles having vehicle operators or other vehicle occupants that use the speech interface and/or non-speech interface to interact with these service, [0073]). 

Regarding claim 18, Weidner does not explicitly disclose the inference engine further includes the operations of updating the confidence level based upon whether the user is operating a vehicle.  
However, Angell teaches the inference engine further includes the operations of updating the confidence level based upon whether the user is operating a vehicle (i.e. Digital 

Regarding claim 19, Weider teaches including the operations of analyzing the sensor data to determine if the user is in a quiet area with a sound pressure level less than 60dB (i.e. the environmental model 808 may include information associated with the user's environment and surroundings. The information may include the type of environment that a user is in e.g., quiet, [0137]).  

Regarding claim 20, Weidner does not explicitly disclose the inference engine further includes the operations of updating the confidence level based upon whether the user is in a quiet area.       
However, Angell teaches the inference engine further includes the operations of updating the confidence level based upon whether the user is in a quiet area (i.e. analyze video images captured by one or more situated cameras, microphones, or other multimodal sensors. The analysis of multimodal sensor data 302 generates events metadata 312 describing set of events 320 of interest in the environment. Set of events 320 are events performed by the set of individuals or occurring in proximity to the set of individuals. Set of events 320 includes the conduct of set of individuals and the circumstances surrounding the set of individuals when the conduct occurs, [0048] and a determination as to whether any new digital sensor data with updated events metadata for the individual is available. If new digital sensor data is available at .  

Claims 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider et al. (US 20110231182) hereinafter Weider in view of Angell et al. (US 20100153180) hereinafter Angell and further in view of Moudy eta al. (US 20160300135) hereinafter Moudy.
Regarding claim 6, Weider in view of Angell teach the limitation of claims 1 above.    
However, Weider in view of Angell do not explicitly disclose further including the operation of sending the message if the confidence level is above a threshold value.  
However, Moudy teaches further including the operation of sending the message if the confidence level is above a threshold value (i.e. the feedback analytics server may transmit notifications to predetermined recipients only if a sentiment score calculated in step is greater than a specified threshold, [0117]).
Based on Weider in view of Angell and further in view of Moudy it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Moudy to the system of Weider and Angell in order to improve performance of multimodal analysis of Weider and Angell system. 

Regarding claim 7, Weider in view of Angell do not explicitly disclose further including the operation of sending the message if the cognitive load value is below a threshold value.    
However, Moudy teaches further including the operation of sending the message if the cognitive load value is below a threshold value (i.e. a sentiment threshold rule by transmitting notifications to a presentation device when the real-time aggregate group sentiment data 
Based on Weider in view of Angell and further in view of Moudy it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Moudy to the system of Weider and Angell in order to improve capability of multimodal analysis of Weider and Angell system.  

Regarding claim 13, the limitations of claim 13 are similar to the limitations of claim 6 above. Therefore, the limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KRASNIKOV (US 20160314478 A1), determining the message to be provided based on an interest of the user identified by the interest identification module.
Akbacak et al. (US 20150370787 A1), Systems and methods are provided for improving language models for speech recognition by adapting knowledge sources utilized by the language models to session contexts.
Gopalakrishnan (US 20110093264 A1), the generation of contexts using multimodal inputs, synthesizing context-information service mappings and identifying and providing information services.
Yaghi et al. (US 20150003595 A1), the present invention relates to communications, telephony, and training, in general, and more particularly to capturing user activity and providing coaching or training of users such as, employees, or the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
9/23/2021


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447